DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 05/09/2022 has been entered and made of record. This application contains 11 pending claims. 
Claims 10-11 are newly added.


	
Response to Arguments
Applicant's arguments filed on 5/09/22 have been fully considered but they are not persuasive. 

Applicant argued that Piatti does not anticipate each and every feature of claim 1. Piatti discloses "an interconnect mechanism 100 [for providing electrical interconnection] between a device under test... and a tester." See Piatti at paragraph [0033] and FIG. 1B reproduced below. The tester includes a base 102 that defines a plurality of apertures extending from a first side to a second side. The first side of the base 102 is configured to receive the device under test. The base is surrounded by assemblies 108a-d to form a nesting frame. The interconnect mechanism includes a plurality of alignment mechanisms 104, 106 configured to be detachably coupled to the first side of the base 102. The plurality of alignment mechanisms 104, 106 define an area 105of the first side of the base 102 to receive the device under test (DUT). ("Interconnect mechanism 100 includes base 102 (i.e., pin cartridge/package 102), corner cam blocks 104a and 104b, adjustment mechanisms 106a and 106b (e.g., cams 106a and 106b), assemblies 108a-108d, fasteners 110a-110h, and nuts 112a and 112b. Generally, corner cam blocks 104a and 104b are detachably coupled to base 102, thereby defining an area of base 102 (i.e., area 105) to which a device under test is engaged for testing. Further, assemblies 108a-108d are detachably coupled to base 102 through fasteners 110a-110h. Further, fasteners 110a-110h (e.g., mounting screws) detachably secure base 102 to the tester (e.g., through a PCB or the like)). See Id. at paragraph [0034]. Further, Piatti discloses a polymeric material, e.g. molded plastic, as material for portions 102a, 102b of the base 102.
The Office alleged that the corner cam blocks 104a-b of Piatti is the pushing device as recited in claim 1. See Office Action, page 3. Applicant respectfully disagrees. For example, Applicant submits that it is unclear whether the corner cam blocks 104a-b of Piatti can be interpreted as pushing device. Though being detachably coupled to the base, the corner cam blocks are not configured to push the DUT during test, i.e., they are not moving or pushing. Moreover, Piatti does not disclose or suggest that an engineering plastic layer forms a surface on which the semiconductor die slides during its alignment. Piatti is silent about that the base 102 comprising molded plastic may provide an enhanced sliding surface, on which the DUT easily slides during its alignment. Therefore, Applicant submits that Piatti does not disclose at least "a pushing device for an alignment of the semiconductor die in the testing device nest, wherein an engineering plastic layer on the bottom part forms a surface on which the semiconductor die slides during its alignment," as recited in claim 1.

However, the examiner disagrees with the above argument because claim 1 recites “a pushing device for an alignment of the semiconductor die in the testing device nest” which does not indicate when, what and how to perform the pushing operation. Neither the specification nor drawings describes a pushing device and its operation, thus a broadest interpretation, a pushing device can be anything that move the die inside the socket.
Paragraph 0043 discloses “cam block 104a includes resilient surfaces 107 for contacting a device under test. Because surfaces 107 are resilient in nature, surfaces 107 are able to contact (and thereby secure in position) devices of a number of varying dimensions. Further, as described above, through the rotation of nut 112b (and the corresponding operation of adjustment mechanism 106a), resilient surfaces 107 may be moved inward or outward, thereby varying area 105 of base 102 which receives a device under test”. Therefore, a broadest reasonable interpretation, the cam blocks 104a-b for pushing the device under test which causes the DUT slide during the adjustment. 
Furthermore, paragraph 0055 discloses the cam mechanisms may be automated. Further, the cam mechanisms may be replaced by, for example, automated mechanisms such as piezo actuators (e.g., piezoelectric actuators) that move a surface of an alignment mechanism to change the area provided for receiving an integrated circuit device. For example, software may be written which, upon providing the identity of the device to be tested (e.g., through a part number, size, etc.) applies a signal to a piezo actuator to move a surface of an alignment mechanism to an appropriate location for the desired integrated circuit device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Piatti.

Regarding to claim 1, Piatti discloses a testing apparatus (fig. 1 test socket 100) for singulated semiconductor dies (paragraph 002 dicloses the socket for testing semiconductor device which is nested inside fig. 1[105]), comprising: 
a nesting frame and a bottom part (fig. 1 shows test socket 100 with nesting frame with four sections 108a-d and a bottom part 102), which form a testing device nest adapted to the size of a semiconductor die (paragraph 0002 and fig. 1[105] where the DUT being located), and 
a pushing device (fig. 1[104]) for an alignment of the semiconductor die (inside fig. 1[105]) in the testing device nest, 
wherein an engineering plastic layer on the bottom part forms a surface on which the semiconductor die slides during its alignment (paragraph 0037 and fig. 3 shows plastic layer [102a] which the DUT is aligned in area 105 (paragraph 0042-43).


Regarding to claim 6, Piatti discloses testing apparatus of claim 1, wherein the bottom part is recessed in a keep out zone that is provided for contact elements and/or a redistribution layer of the semiconductor die (fig. 3 shows 102 with keep out zone 105).

Regarding to claim 7, Piatti discloses testing apparatus of claim 1, further comprising: a ledge (fig. 1[104] also served as a ledge) in the nesting frame, the ledge forming an accommodation region for burr that is present at a lateral surface or edge of the semiconductor die (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piatti.


Regarding to claim 8, Piatti discloses testing apparatus of claim 1, wherein the surface on which the semiconductor die slides during its alignment has a linear dimension of 200 μm or less in a direction of sliding.
Piatti discloses the DUT (semiconductor device) slides during its alignment by the adjustment mechanism (paragraph 0055 discloses automatic adjustment) and paragraph 0043 discloses 2mm ramge for 18-20 mm die and paragraph 0044 discloses range of motion .053’/180 degree. However, Piatti does not discloses the alignment has a linear dimension of 200 μm or less in a direction of sliding.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to design to have the socket slides during its alignment has a linear dimension of 200 μm or less in a direction of sliding since it’s merely a matter of design choice.

Regarding to claim 11, Piatti discloses a testing apparatus (fig. 1 test socket 100) for singulated semiconductor dies, comprising: 
a nesting frame and a bottom part (fig. 1 shows test socket 100 with nesting frame with four sections 108a-d and a bottom part 102), which form a testing device nest adapted to the size of a semiconductor die (paragraph 0002 and fig. 1[105] where the DUT being located), 
a pushing device (fig. 1 shows 108 with 104 acted as pushing device as 106 rotated) for an alignment of the semiconductor die in the testing device nest (inside fig. 1[105]); and 
a ledge in the nesting frame (fig. 1 shows 104 with a ledge potion), 
wherein an engineering plastic layer on the bottom part forms a surface on which the semiconductor die slides during its alignment (paragraph 0037 and fig. 3 shows plastic layer [102a] which the DUT is aligned in area 105 (paragraph 0042-43).
Piatti does not disclose the ledge forming an accommodation region for burr that is present at a lateral surface or edge of the semiconductor die.
Fig. 1 and 8 show (104 and 120) with a ledge portion thus it would accommodate for burr of the semiconductor which depends on the design of the die. 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to design to have the ledge to accommodate for burr present at a lateral surface or edge of the semiconductor die since it’s merely a matter of design choice.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piatti as applied to claim 1 above, and further in view of Slaughter.

Regarding to claim 9, Piatti discloses testing apparatus of claim 1, except wherein the testing device nest is adapted to the alignment of singulated wafer-level chip-scale packages.
Slaughter discloses a socket that test bare die.
Therefore However at the time before the effective filing date, it would be obvious to a POSITA to have the socket that tests a DUT at wafer-level chip-scale packages (bare die) to remove failure device before packaging in order to reduce cost. 


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 2, the prior arts of record, alone or in combination, do not fairly teach or suggest  “further comprising: a clean-out die with a polymer layer, the clean-out die being movable such that the polymer layer wipes the engineering plastic layer” including all of the limitations of the base claim and any intervening claims. 
Claims 3-5 are objected for further limit claim 2.

Claim 10 is allowed.

The following is an examiner’s statement of reasons for allowance:
New Claim 10 includes all limitations of claim 1 and the allowable subject matter of claim 2 which was indicated in previous action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863